DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 15 July 2021 has been entered in full.  Claims 1-59 and 67-87 are canceled.  Claims 60-66 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at pp. 2-3 of the previous Office action (mailed 15 April 2021) is withdrawn in view of Applicant’s explanation (remarks received 15 July 2021) and upon review of the preliminary amendment to the specification received 07 February 2020, which was entered.
The rejection of claims 60-66 under 35 U.S.C. 112(b) as set forth at pp. 3-4 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claims (received 15 July 2021).
The rejection of claim 61 under 35 U.S.C. 112(d) as set forth at p. 5 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claims (received 15 July 2021).
The rejection of claims 60-66 under 35 U.S.C. 112(a) regarding written description as set forth at pp. 6-13 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claims (received 15 July 2021).
The rejection of claim 62 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 13-16 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claims (received 15 July 2021) and the resolution of the confusion regarding SEQ ID NOs: 205 and 374.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating SIGLEC-15 responsive colorectal or lymphoma tumors comprising administering a pharmaceutical composition comprising a monoclonal antibody or an antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment thereof comprises the CDRs having the amino acid sequences set forth in SEQ ID NOs: 208, 374, 71, 198, 202, and 43 to a subject suffering from said colorectal or lymphoma tumors, or methods of increasing proliferation of CD8+ T cells and/or CD4+ T cells in a PBMC sample or in a subject comprising administering the same antibody defined above,
does not reasonably provide enablement for the pharmaceutical composition and methods as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Essentially, this rejection is maintained in part.  Now that the confusion regarding SEQ ID NOs: 205 and 374 has been resolved, it is clear that antibody 5G12 discussed in the previous Office action comprises SEQ ID NOs: 208, 374, 71, 198, 202, and 43 as recited in newly amended claim 60.  Accordingly, the rejection now indicates the correct complement of CDR sequences comprised in antibody 5G12 as pertaining to the 
	Applicant’s arguments (pp. 6-7, remarks received 15 July 2021) address the written description and enablement rejections together.  Applicant urges that the claim amendments have rendered the rejection moot.
This has been fully considered but is not found to be persuasive.  As discussed at pp. 15-16 of the previous Office action, the application provides enabling support that one antibody, humanized 5G12 (which has been clarified to comprise the CDRs of SEQ ID NOs: 208, 374, 71, 198, 202, and 43) was shown to have functions relevant to claims 63-66, namely, binding specificity for human and mouse SIGLEC-15 (Example 9), the ability to increase proliferation of divided CD8+ T cells and CD4+ T cells in a PBMC sample treated with SIGLEC-15 (Example 10; Figures 16A and C), the ability to increase percent survival in SIGLEC-15 responsive colorectal and lymphoma tumor models (Example 11; Figures 17A and B), and the ability to decrease tumor burden but not increase percent survival in a SIGLEC-15 responsive ovarian cancer model (Examples 11 and 12, Figures 17C and 18). However, such is not predictive of methods of treating any tumor or promoting any type of immune response. Indeed, the specification itself shows that treatment of an ovarian cancer model with 5G12 decreased rather than increased percent survival (Figure 18).  Publications were cited in the previous Office action to provide evidence regarding the state of the art in such cancer treatment strategies.  Specifically, it was known that different cancer cells display distinct proteins at the cell surface, and are thus responsive to distinct therapeutic agents. See Orentas et al. (2012, Frontiers in Oncology 2(194)1-16; 
Due to the large quantity of experimentation necessary to determine which tumors or immune responses other than SIGLEC-15 responsive colorectal or lymphoma tumors, or proliferation of CD8+ T cells and/or CD4+ T cells in a PBMC sample or in a subject, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the state of the prior art, the unpredictability of the effects of complex biological molecules on physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 

Conclusion
	Claims 60-62 are allowed.  Claims 63-66 are not allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 September 2021